                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                         Civil Action No. 1:18-cv-507

 KATHRYN MCHUTCHISON,                          )
                                               )
                                                   DEFENDANT’S MEMORANDUM
                      Plaintiff,               )
                                                     OF LAW IN SUPPORT OF
                                               )
                                                          MOTION FOR
        v.                                     )
                                                       PROTECTIVE ORDER
                                               )
                                                    REGARDING SEQUENCE OF
 SPENCER SCHAR,                                )
                                                          DISCOVERY
                                               )
                      Defendant.               )

       Defendant Spencer Schar submits this Brief in Support of his Motion for Protective

Order Regarding Sequence of Discovery.

                              NATURE OF THE MATTER

       The regrettable subject of this Motion is the sequence of discovery, namely, the

order of party depositions in this case. Plaintiff seeks to depose Defendant on March 13,

2019, and Plaintiff insists that she depose Defendant prior to her own deposition.

Defendant—who initially requested to schedule Plaintiff’s deposition on March 1, 2019—

objects to Plaintiff’s insistence that Defendant be deposed first and instead seeks to depose

Plaintiff prior to Defendant’s deposition. Plaintiff has indicated that the only date on which

she is available for deposition is March 22, 2019, which is only 5 business days in advance

of the Court’s discovery deadline.

       Undersigned counsel has never before had to seek the Court’s guidance on the

sequencing of discovery, but counsel find themselves at an impasse concerning this issue.




                                              1



      Case 1:18-cv-00507-LCB-JEP Document 29 Filed 03/11/19 Page 1 of 11
With Defendant’s deposition currently noticed for March 13, 2019, counsel for Defendant

is left with no choice but to seek the Court’s intervention.

       Plaintiff is the primary witness in this case, and the full contours of Plaintiff’s

allegations and claims in her Complaint can only be established through her own

deposition. Moreover, Plaintiff is the party bearing the burden of proof and who will

present evidence first at trial. Thus, consistent with the vast discretion afforded courts in

the management of discovery, Defendant respectfully requests that the Court order the

deposition of Plaintiff in advance of Defendant’s deposition.

                                          FACTS

       Plaintiff filed her Complaint on May 30, 2018 asserting claims for battery, assault,

and negligence. Defendant denies the allegations of the Complaint and asserts several

defenses thereto. Defendant’s denials are based in part on the fact that Defendant has no

memory of the events underlying several of the Complaint’s allegations.

       The parties participated in mediation on February 5, 2019 and were unable to reach

settlement. Shortly following the mediation, on February 7, 2019, Defendant proposed

specific dates on which to conduct various depositions. (See Defendant’s February 7, 2019

Letter, attached as Exhibit 1). Defendant proposed the date of March 1, 2019 for Plaintiff’s

deposition, pending Plaintiff’s availability.

       Later that day, in response to Defendant’s proposal to depose Plaintiff on March 1,

2019, Plaintiff’s counsel informed Defendant’s counsel that Plaintiff planned to notice




                                                2



      Case 1:18-cv-00507-LCB-JEP Document 29 Filed 03/11/19 Page 2 of 11
Defendant’s deposition for February 22, 2019. (See Plaintiff’s February 7, 2019 Email,

attached as Exhibit 2).

       On February 14, 2019, counsel for Plaintiff confirmed several of the deposition

dates Defense counsel had proposed for various witnesses but did not confirm the proposed

date for Plaintiff’s deposition, nor did Plaintiff’s counsel provide any potential dates for

Plaintiff’s deposition, citing the need to ensure that any such date comported with Robert

Zaytoun’s1 schedule. (See Plaintiff’s February 14, 2019 Email, attached as Exhibit 3).

Plaintiff’s counsel noted they would “circle back . . . on this scheduling [regarding

Plaintiff’s deposition]” after conferring further about availability.         In that same

correspondence, Plaintiff’s counsel requested dates on which Defendant and his parents

were available for deposition. (See id.).

       On February 18, 2019, Plaintiff’s counsel again requested dates for the depositions

of Defendant and his parents, and stated, “[w]e wish to depose [Defendant] before you

depose [Plaintiff] but will work with you to make their depositions reasonably

contemporaneous.” (See Plaintiff’s February 18, 2019 Email, attached as Exhibit 4).

       In its email response on February 22, 2019, counsel for Defendant objected to

Plaintiff’s proposed sequencing of the party depositions. (See Defendant’s February 22,

2019 Email, attached as Exhibit 5). In that email, defense counsel noted that Defendant

had proposed a specific date for Plaintiff’s deposition before Plaintiff had proposed specific



1
 Robert Zaytoun is one of three attorneys who have entered a notice of appearance on
behalf of Plaintiff in this case.

                                              3



      Case 1:18-cv-00507-LCB-JEP Document 29 Filed 03/11/19 Page 3 of 11
dates for Defendant’s deposition or those of his parents, and that defense counsel planned

to provide Plaintiff with Defendant’s availability after confirming the dates of Plaintiff’s

availability. (See id.).

         In an email response on February 25, 2019, Plaintiff’s counsel informed

Defendant’s counsel that Plaintiff would be available for deposition on March 19, 2019.

(See Plaintiff’s February 25, 2019 Email, attached as Exhibit 6). Plaintiff’s counsel also

indicated that they would be noticing Defendant’s deposition for March 13, 2019 and the

depositions of Defendant’s parents on March 21, 2019. In that email, Plaintiff’s counsel

noted:

           [W]e need to move forward with these depositions at the dates indicated
           above, which all work for Robert Zaytoun’s limited schedule in
           March. We will listen if you ask that these depositions be moved to
           alternate dates, but only if you provide alternate dates close in time to those
           listed above and those dates [work] [sic] with Robert’s schedule.
           Although we would like to accommodate you, given the deadline and the
           number of times we have requested these dates without response, we may
           not be able to.

(See id.). That same day, and before defense counsel had responded to the February 25

email, Plaintiff proceeded to notice Defendant’s deposition for March 13, 2019 and the

depositions of Defendant’s parents for March 21, 2019.

         On March 4, 2019, Plaintiff’s counsel informed counsel for Defendant that

Plaintiff’s deposition could no longer go forward on March 19, 2019 because Mr. Zaytoun

now had out-of-town obligations on March 19 or March 20. (See Plaintiff’s March 4, 2019

Email, attached as Exhibit 7). Noting that the depositions of Defendant’s parents had been

noticed for March 21, 2019, Plaintiff’s counsel then proposed that Plaintiff’s deposition

                                                4



      Case 1:18-cv-00507-LCB-JEP Document 29 Filed 03/11/19 Page 4 of 11
take place on March 22, 2019—that is, after the depositions of Defendant and both of his

parents are complete. (See id.). Plaintiff’s counsel also provided March 26, 2019 as a “fall

back date” for Plaintiff’s deposition. (See id.).

       Later on March 4, 2019, Plaintiff’s counsel sent a follow-up email regarding

Plaintiff’s availability, noting that March 22–31, 2019 is Plaintiff’s spring break and that

while Plaintiff was still available on March 22, 2019, the March 26 “fall back date” was no

longer an option, thus leaving March 22, 2019 as the only date on which Plaintiff is

available for deposition prior to the discovery deadline. (See Plaintiff’s Second March 4,

2019 Email, attached as Exhibit 8).

       Later on March 4, 2019, counsel for Defendant sent a letter to counsel for Plaintiff

requesting to meet and confer on March 5, 2019 regarding the sequencing of party

depositions and reiterating Defendant’s position that Plaintiff’s deposition should precede

Defendant’s deposition. (See Defendant’s March 4, 2019 Letter, attached as Exhibit 9).

Plaintiff’s counsel responded in a letter of March 5, 2019, stating, “[p]lease allow this email

response to serve as our meet-and-discuss,” and noting that Plaintiff’s counsel would be

available that same afternoon at 3pm to speak with counsel for Defendant. (See Plaintiff’s

March 5, 2019 Letter, attached as Exhibit 10).           When Defendant’s counsel called

Plaintiff’s counsel that same day at 3pm, none of Plaintiff’s counsel was in fact available,

even though Defendant’s counsel had emailed Plaintiff’s counsel at 2:02pm indicating that

he planned to call Plaintiff’s counsel at 3pm.




                                              5



      Case 1:18-cv-00507-LCB-JEP Document 29 Filed 03/11/19 Page 5 of 11
       On the morning of March 11, 2019, counsel for Defendant renewed its request to

meet and confer on the topic of deposition sequencing. (See Defendant’s March 11, 2019

Email, attached as Exhibit 11). As of the filing of this Motion, Defendant’s counsel has

not received any response to this request.

       Having reached an impasse on this issue, and in the interests of efficiency and

economy, Mr. Schar respectfully requests that this Court exercise its discretion in

determining the proper sequence for discovery and order Plaintiff’s deposition in advance

of the deposition of Defendant.

                                         ARGUMENT

Plaintiff Should be Prohibited from Taking the Deposition of Defendant Until After
Defendant Has Taken the Deposition of Plaintiff.

       The Federal Rules of Civil Procedure give district courts wide discretion to

determine the sequence of discovery. Occidental Chem. Corp. v. OHM Remediation

Servs., 168 F.R.D. 13, 14 (W.D.N.Y. 1996). Pursuant to Federal Rule of Civil Procedure

26(d)(2), the Court may order discovery in any particular sequence when the movant

demonstrates that such a sequence is “for the convenience of the parties and in the interest

of justice.” Fed. R. Civ. P. 26(d)(2).

       As explained in both the Commentary to this Rule and subsequent jurisprudence,

the purpose of this Rule was “to eliminate fixed priority in the sequence of discovery” and

“to make clear and explicit the court’s power to establish priority by an order issued in a

particular case.” Fed. R. Civ. P. 26(d)(2), commentary to the 1970 Amendments to the

Federal Rules of Civil Procedure. Prior to 1970, priority in taking depositions normally

                                             6



      Case 1:18-cv-00507-LCB-JEP Document 29 Filed 03/11/19 Page 6 of 11
went to the party to first serve the notice of deposition. Occidental Chem. Corp, 168 F.R.D.

at *14. However the 1970 amendment to Rule 26(d)(2) abolished that rule and vested

authority to the Court to determine the sequence and timing of discovery upon motion. Id.

(citing Meisch v. Fifth Transoceanic Shipping Company Limited, No. 94 Civ. 0683 (DAB),

1994 WL 582960 at *1 (S.D.N.Y. Oct. 21, 1994)).

       Where each party wishes to depose the other party first, courts generally determine

that the plaintiff, as the party bearing the burden of proof, should be deposed first. Golla

v. City of Bossier City, Case No. 06-2298, 2007 WL 2253416, at *1–2 (W.D. La. Aug. 1,

2007) (finding that the depositions of plaintiffs should precede those of defendants because

“the plaintiffs filed [the] lawsuit and, having the burden of proof, will be required to present

their evidence first at trial”); accord Hinojosa v. CCA Props. of Am., Case No. L-07-97, at

7–8 (S.D. Tex. May 7, 2008). Similarly in Baggs v. Highland Towing, L.L.C., the court

found that there was no reason that defendant’s witness should be deposed prior to the

deposition of the plaintiff because “the party whose allegations commenced the lawsuit

should be deposed first so that a full understanding of his claims may be obtained before

other discovery occurs.” Case No. 99-1318, 1999 WL 53549, *2 (E.D. La. Jul. 22, 1999).

       Even where defendants are arguably aware of the factual allegations underlying the

Complaint, courts have still ordered that the plaintiff be deposed first. In Golla, the

plaintiffs asserted that the defendants were “well aware of the factual allegations” and that

it was “Plaintiffs that need[ed] to discover the factual evidence regarding the [defendants’]

liability issues . . . in order to meet their burden of proof. 2007 WL 2253416, at *1. Noting


                                               7



      Case 1:18-cv-00507-LCB-JEP Document 29 Filed 03/11/19 Page 7 of 11
that “each side offer[ed] good reason why their discovery should be given preference,” the

Golla court nevertheless ordered the plaintiffs to submit to depositions first since plaintiffs

initiated suit and bore the burden of proof. Id. at *1–2.

       Here, like the plaintiffs in Golla, Hinojosa, and Baggs, Plaintiff has brought suit and

will have the burden of proof at trial. Moreover, it is indisputable that Plaintiff is the central

witness in this case, and that her testimony alone will establish the framework to which all

other witnesses will testify and respond. Plaintiff therefore should be deposed first, so that

a full understanding of her claims may be obtained before the deposition of Defendant.

                                       CONCLUSION

       For the foregoing reasons, Defendant respectfully requests that the Court enter an

order prohibiting Plaintiff from taking the deposition of Defendant until after Plaintiff’s

deposition is complete.

       This the 11th day of March, 2019.

                                                    /s/ Shepard D. O’Connell
                                                    Kearns Davis
                                                    N.C. State Bar No. 22014
                                                    P.O. Box 26000
                                                    Greensboro, NC 27420
                                                    Telephone: (336) 271-3174
                                                    kdavis@brookspierce.com
                                                    and
                                                    Justin N. Outling
                                                    N.C. State Bar No. 38409
                                                    P.O. Box 26000
                                                    Greensboro, NC 27420
                                                    Telephone: (336) 373-8850
                                                    Email: joutling@brookspierce.com
                                                    and
                                                    Shepard D. O’Connell

                                                8



      Case 1:18-cv-00507-LCB-JEP Document 29 Filed 03/11/19 Page 8 of 11
                                    N.C. State Bar No. 50652
                                    P.O. Box 1800
                                    Raleigh, NC 27602
                                    Telephone: (919) 573-6237
                                    Email: soconnell@brookspierce.com

                                    Attorneys for Defendant Spencer Schar




                                9



Case 1:18-cv-00507-LCB-JEP Document 29 Filed 03/11/19 Page 9 of 11
               CERTIFICATE OF COMPLIANCE WITH L.R. 7.3(d)

       I certify that this brief contains 1,877 words as calculated under L.R. 7.3(d) and thus

the filing complies with the length limitation requirement set forth in L.R. 7.3(d).


       This the 11th day of March, 2019.


                                                  /s/ Shepard D. O’Connell
                                                  Shepard D. O’Connell




                                             10



     Case 1:18-cv-00507-LCB-JEP Document 29 Filed 03/11/19 Page 10 of 11
                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing document was

electronically filed with the Clerk of Court using the CM/ECF system, which will send

notification of such filing to the following counsel of record:

                              Robert E. Zaytoun
                              Matthew D. Ballew
                              John R. Taylor
                              Zaytoun Law Firm, PLLC
                              3130 Fairhill Drive, Suite 100
                              Raleigh, NC 27612
                              rzaytoun@zaytounlaw.com
                              mballew@zaytounlaw.com
                              jtaylor@zaytounlaw.com
                              Tel: 919-832-6690
                              Fax: 919-831-4793

                              Attorneys for Plaintiff


       This the 11th day of March, 2019.


                                                  /s/ Shepard D. O’Connell
                                                  Shepard D. O’Connell




                                             11



     Case 1:18-cv-00507-LCB-JEP Document 29 Filed 03/11/19 Page 11 of 11
